DETAILED ACTION
1.	The present application 17/066,151 filed on 01/20/2021, is being examined under the pre-AIA  first to invent provisions.  A preliminary amendment filed on 10/08/2020 has been acknowledged. Claims 1-21 are canceled. Claims 22-41 are pending.
2	The drawings received on 10/08/2020 are accepted by the Examiner.
						Priority
3.	Applicant' s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. The earliest effective filing date is 08/05/2005.
Information Disclosure Statement
4.	This information disclosure statements which filed on 07/28/2021, 01/20/2021 and 12/09/2021 are acknowledged. 
Review under 35 USC § 101
5.	Claims 22-41 are directed to a system, an article of manufacture have been reviewed.  Claims 22-26 are appeared to be in one of the statutory categories [e.g. a machine].  Claims 22-26 comprises a mobile client electronic device to manage media content includes a media playlist indicating media data items that are to be played at the mobile client electronic device in a sequenced defined by the media playlist and display at least one icon in association with media data item and the media playlist, the icon being indicate a media data item is stored at a remote server instead of being stored in a storage.  Claims 22-26 do not seem to fall in one of the grouping of abstract ideas enumerated in the 2019 PEG.  Claims 27-31 are appeared to be in one of the statutory categories [e.g. an article of manufacture].  Claims 27-31 recites a non-transitory computer-readable memory storing instructions for being executed by at least one processor of a mobile client electronic device to receive user request to access a media playlist, the playlist indicating media data items that are to be played at the mobile client electronic 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  
6.	The closest Prior art do not fully teach, suggest or disclose the combination of amended features recited in the independent claims 22, 27, 32 and 37. 

Smith et al. (US 2004/0133914 A1) discloses a digital media system includes a digital media station operable to access a collection of digital media content and a digital media player communicably coupled to the digital media station and operable to receive user commands and further access and decode digital media content specified by the user for playing on one or more components of an entertainment system. The media server determines a pair of random public key and private key for the user. The public key for the user in stored in the user database with data associated with the user. The media server determines a random user ID which is encrypted along with the user’s private key and transmitted to digital media player. 
	New et al. (US 2006/0195521 A1) discloses a playlist creation tool, the playlist creation include an area for searching for media file identifiers and for displaying search results The playlist execution tool can comprise a button for serving the collaborative playlist to a user’s computing device. The playlist creation tool comprises both a playlist creation area which displays search results and an area for displaying the collaborative playlist as it is being built. 
	The closest prior art:  Roger et al., Smith et al. and New et al. either alone or in combination do not explicitly disclose all the features as recited in claims 22, 27, 32 and 37. The recited features in independent claims 22, 27, 32 and 37 are novel and non-obvious over closest prior art. The dependent claims 23-26, 28-31, 33-36 and 38-41 are being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.  




Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reason for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUK TING CHOI whose telephone number is (571)270-1637.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford W Kindred can be reached on 5712724037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YUK TING CHOI/Primary Examiner, Art Unit 2153